FILED
                             NOT FOR PUBLICATION                            NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAWN J. DUNCAN,                                  No. 11-17033

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00864-JCM-
                                                 PAL
  v.

WELLS FARGO HOME MORTGAGE,                       MEMORANDUM *
INC.; NATIONAL DEFAULT
SERVICING CORPORATION,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Dawn J. Duncan appeals pro se from the district court’s judgment dismissing

her diversity action arising from foreclosure proceedings. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Knievel v. ESPN, 393 F.3d 1068,

1072 (9th Cir. 2005), and we affirm.

      The district court properly dismissed Duncan’s action because Duncan failed

to allege facts sufficient to show that the notice and guide regarding a short sale

option constituted an enforceable contract. See May v. Anderson, 119 P.3d 1254,

1257 (Nev. 2005) (“Basic contract principles require, for an enforceable contract,

an offer and acceptance, meeting of the minds, and consideration.”).

      AFFIRMED.




                                           2                                    11-17033